DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 21 January 2022 is acknowledged. 
Claims 7 and 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 January 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 calls for the sepsis risk score to be based on an NO concentration signal and an additional concentration signal selected from a group. The disclosure clearly states that “all embodiments of this disclosure include the non-invasive exhaled breath measurement of CO2 and NO” (paragraph [0048] as filed), with the additionally listed parameters being used in addition to these two required parameters. As such, the disclosure does not readily convey possession of using only NO and a non-CO2 parameter to generate a sepsis risk score at the time the invention was filed.
Claims 1-6 and 20-28  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using NO and CO2 and possibly additional parameters to generate a sepsis risk score, does not reasonably provide enablement for using only NO and a non-CO2 parameter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification clearly states that “all embodiments of this disclosure include the non-invasive exhaled breath measurement of CO2 and NO” (paragraph [0048] as filed), with the additionally listed parameters being used in addition to these two required parameters, and provides written descriptions and working examples only which meet this description. As such, given the nature of the art, it would . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 20-28  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites that the processing element is configured to receive “a second signal” corresponding to one or more of a plurality of parameters. It is entirely unclear how one signal could contain the data of more than one parameter. 
Claim 3 recites that “the device comprises a CO2 measurement device”. Initially, the claim should recite that the device further comprises this additional component. Still further, if the second signal is not related to CO2, it is not clear why the device would additionally comprise a CO2 measurement device. Even if the second signal is related to CO2, the claim does not set forth that this additional measurement device would be the source of the second signal. The claim does not clearly indicate that this (additional) device is used for anything, or how any signal it produces might be used.

Claim 5 calls for the determination of the sepsis risk score to include a comparison of the NO concentration “and one or more of” a variety of parameters against a database. Claim 1 defines that the determination of the sepsis risk score is “based on the first signal and the second signal”. It is not clear if this comparison is the same as being “based on” the first and second signals. Still further, it is not clear if the parameter chosen as the “second signal” is the same one used for the comparison in claim 5, as claim 5 does not refer to “the one or more” other parameters. Claim 5 also calls for that comparison of the NO concentration and one or more other parameter to be “against a database of information for previous patients having similar nitric oxide and carbon dioxide levels”. It is entirely unclear how or why one might compare a body temperature to a carbon dioxide level stored in a database. Additionally, this claim is the first to recite “nitric oxide” and “carbon dioxide” instead of NO and CO2, and, aside from an initial definition, the terms should always be recited the same way in all claims. Even further, it is unclear what is meant by “previous patients” – is the database created only by prior usage of the device? Or is this a database of data obtained from other sources? What constitutes a “previous patient”?


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 is directed to the same subject matter as claim 3 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 20-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a sepsis risk score based on two received concentration signals, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the determination of a risk score from the signals does not present an improvement to technology, does not effect a treatment, is not applied with a particular machine, does not effect any transformation, and is generally not applied or used in any meaningful way beyond generally linking the determination of the score to a technological environment (processing element) for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims comprise a well—understood, routine, and conventional exhaled nitric oxide measurement system (fluid input, measurement device) which is used only for the insignificant extrasolution activity of data gathering (see MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional), and generic computing elements (input/output interface and processing element) used for routine computing activities (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 
The dependent claims also fail to add anything significantly more, as claims 2-4, 20-28 are also directed to the insignificant extrasolution activity of data gathering, and claims 5 and 6 are directed to aspects of the abstract idea itself.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 20, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namjou-Khaless (US 2008/0275355).
Regarding claim 1, Namjou-Khaless discloses a sepsis assessment device comprising: a fluid input in fluid communication with a respiratory tract of a patient, wherein the fluid input receives an exhaled breath from the patient (paragraph [0028]); a NO measurement device that determines a NO concentration in the exhaled breath (paragraph [0030]); an input/output interface and a processing element in electrical communication with the NO measurement devices and the input/output interface (element 16, the computer and its screen/keyboard), wherein the processing element receives a first signal corresponding to the NO concentration (paragraph [0057]); receives a second signal corresponding to one or more of a concentration of exhaled CO2, respiratory rate, body temperature, blood pressure, blood oxygen saturation, and cognitive assessment (paragraph [0057]); determines a sepsis risk score based on the first signal and the second signal (paragraph [0001], [0058], [0059]); and transmits the sepsis risk score to the input/output interface (paragraph [0059]).  

Regarding claim 3, Namjou-Khaless further discloses that the device comprises a C02 measurement device that measures one of controlled rate C02 and end-tidal C02 (paragraph [0057]).  
Regarding claim 4, Namjou-Khaless further disclose that the NO measurement device also measures C02 (paragraph [0057]).  

Regarding claim 6, Namjou-Khaless further discloses using information from the database to improve accuracy of the sepsis risk score (paragraph [0004]).  
Regarding claim 20, Namjou-Khaless further discloses that the second signal corresponds to the concentration of exhaled CO2 (paragraph [0057]).  
Regarding claim 28, Namjou-Khaless further discloses that the CO2 measurement device measures controlled rate CO2 or end-tidal CO2 (paragraph [0057]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namjou-Khaless in view of Furusaki (US 2017/0065208).
Namjou-Khaless does not specify performing a controlled rate NO measurement while evaluating sepsis; Furusaki teaches a device configured to measure an NO concentration in exhaled breath which measures controlled rate NO (paragraph [0090]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the .
 

Claims 2, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namjou-Khaless in view of Acker (US 2015/0032019).
Namjou-Khaless does not specify the device being configured to measure end-tidal NO when evaluating sepsis; Acker teaches a device configured to monitor an exhaled NO concentration which is configured to measure end-tidal NO (paragraphs [0001], [0010], [0013]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Namjou-Khaless and configured it to measure end-tidal CO2, as taught by Acker, in order to evaluate air from the alveoli (paragraph [0007]).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namjou-Khaless in view of Halperin (US 2008/0275349).
Namjou-Khaless does not disclose the second signal on which the sepsis risk score is based being a respiratory rate; Halperin teaches evaluation of a sepsis condition based on a respiratory rate (paragraph [0860]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Namjou-Khaless and based the sepsis risk score determination on a respiratory rate, as taught by Halperin, as this is also indicative of sepsis.

Claim 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namjou-Khaless in view of Langley (US 2015/0024969).
Namjou-Khaless does not disclose the second signal on which the sepsis risk score is based being body temperature or blood pressure; Langley teaches evaluation of a sepsis condition based on body temperature and/or blood pressure (paragraph [0018]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Namjou-Khaless and based the sepsis risk score determination on blood pressure or body temperature, as taught by Langley, as these are also indicative of sepsis.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namjou-Khaless in view of Lynn (US 2007/0191697).
Namjou-Khaless does not disclose the second signal on which the sepsis risk score is based being blood oxygen saturation; Lynn teaches evaluation of a sepsis condition based on blood oxygen saturation (paragraph [0072]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Namjou-Khaless and based the sepsis risk score determination on blood oxygen saturation, as taught by Lynn, as this is also indicative of sepsis.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namjou-Khaless in view of Shi (US 2011/0118569).
Namjou-Khaless does not disclose the second signal on which the sepsis risk score is based being a cognitive assessment; Shi teaches evaluation of a sepsis condition based on a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791